Ferguson, Judge
(dissenting):
I dissent.
In view of the action of the Court in United States v Mallicote, 13 USCMA 374, 32 CMR 374, in which the preparation of a thorough, detailed trial brief was held not to constitute the author staff judge advocate a member of the prosecution, I am not surprised to find that it holds Lieutenant Colonel Benson’s actions in this case did not make him an investigating officer, who was thereafter disqualified to act as staff judge advocate to the convening authority. I record my disagreement with this conclusion as, on principle, I find little reason to distinguish between a legal officer who prepares the brief for the actual trial of the case and one who, prior to the preference of charges, conducts a supplementary police-type investigation in order to establish relevant and material facts concerning accused’s guilt and who, after his judgment is vindicated by the verdict of the court-martial, drafts a letter of appreciation in which it is declared the case “could not have been tried within the Statute of Limitations without the splendid assistance of your [police] Directorate.”
As the principal opinion notes, the staff judge advocate entered this case prior to the preference of charges and initiated a supplementary investigation to determine the exact date of the offense which the accused allegedly committed and the availability of the witnesses against him. Two days later, charges were preferred, an investigation under the provisions of Uniform Code of Military Justice, Article 32, 10 USC § 832, ensued, and, based in part upon the information which he had caused to be gathered, Lieutenant Colonel Benson prepared the pretrial advice. Following the trial, he presumably prepared the letter of appreciation to which reference is made above and, having *530thus expressed himself upon the merits of the police assistance afforded him in investigating the case, supervised preparation of the post-trial review. •
In enacting the Uniform Code-of Military Justice, the Congress went to great lengths to insure that an accused would receive impartial consideration of his case during both the pretrial and post-trial stages. Thus, it specifically prohibited one who “has acted as member, law officer, trial counsel, assistant trial counsel, defense counsel, assistant defense counsel, or investigating officer in any case” from acting later “as a staff judge advocate or legal officer to any reviewing authority upon the same case.” Code, supra, Article 6, 10 USC § 806. The purpose of this statutory prohibition, declared the Armed Services Committee, was “to secure review by an impartial staff judge advocate or legal officer.” Hearings before House Armed Services Committee on H. R. 2498, 81st Congress, 1st Session, pages 898, 901; House Report No. 491, 81st Congress, 1st Session, page 13. See also United States v Coulter, 3 USCMA 657, 659, 14 CMR 75, 77, and United States v Clisson, 5 USCMA 277, 280, 17 CMR 277, 280.
The exact concept envisioned by the Congress was most succinctly stated by this Court in United States v Renton, 8 USCMA 697, 25 CMR 201, at page 701, when it noted:
“. . . Human nature being what it is, the very fact of being called upon to condemn or countenance one’s own workmanship cannot create a healthy outcome. . . .”
As in United States v Mallicote, supra, the result in this case demonstrates that the Court has made the legislative command of impartiality a dead letter. Here, the staff judge advocate, upon receiving a criminal investigation report, vigorously pursued a supplementary investigation into the availability of proof and the essential question of the date of the offense. Having made his case against the accused, the matter was allowed to proceed through the formality of preference of charges and conduct of a pretrial investigation which amounted to little more than a rehash of that which the investigators and staff judge advocate had already accomplished. He then prepared a pretrial advice in which, based in part on the information which he had uncovered, trial by general court-martial was recommended. And, after his judgment was vindicated by the findings of guilty, he wrote a letter for the convening authority’s signature in which the police were lavishly complimented for the assistance which they had rendered him in a successful prosecution. After all this, he “impartially” reviews the case and, as the record is considerably his own product, not unsurprisingly finds that the findings of guilty are correct in law and fact. If this is the sort of military due process which Congress envisioned in passing Code, supra, Article 6, then I am badly mistaken.
We simply must face up to the facts in the administration of military law. Staff judge advocates act and behave in case after case as if they were attorneys for the United States, with their sole objective being the production of a legally sustainable conviction and adequate sentence. The record before us and that in Mallicote, supra, are prime examples of what I mean. The only way to force abandonment of this essentially lawless role in favor of that of the impartial legal advisor, which Congress sought to provide, is to require adherence to the statutory norm. Then and only then will the accused be furnished with the protections which have been legislatively afforded him and which experience in World War II and antecedent conflicts demonstrates that he sadly needs.
Nor is there any need for permitting the staff judge advocate to inject himself in the criminal proceedings directly as he did in this case. Here, the criminal investigation report offered an adequate basis for the preference of charges. Their receipt by the officer exercising summary court-martial jurisdiction would have served to stay the statute of limitations. Code, supra, Article 43, 10 USC § 843. Thereafter, the pretrial investigating officer could have collected the necessary information in a proceeding at which the accused would have been duly represented. *531There would not have been one whit more delay involved, and the case would have proceeded in normal channels without the taint which attaches solely because an officer who should have known better decided to take upon himself the burden which the law has placed elsewhere.
I am not at all unsympathetic to military problems, but solution to them is not found in disregard of Congressional mandates. Indeed, if half the effort now employed in evading codal restrictions was directed toward its honest acceptance and use, the problems themselves would probably disappear. If they do not, the armed services should seek appropriate modifications from Congress. In the absence of any such action, I do not believe that we should offer the same sort of relief by treating the positive command of an Article of the Code as relatively unimportant or by liberally interpreting its terms in order to escape its prohibitions. To the contrary, these guards against arbitrary unfairness should be strictly enforced and, when applied to the factual situation here depicted, should lead.to complete reversal.
As I am of the' opinion, therefore, that the staff judge advocate in this case was disqualified to participate in either the pretrial advice or the post-trial review, I would reverse the board of review, set aside the findings and sentence, and order further proceedings under Code, supra, Article 34, 10 USC § 834, after which the convening authority would be empowered to order a rehearing on the charge and specification.'